EXHIBIT 10.1

 

 

Certain identified information in this document has been excluded because it is
both (i) not material and (ii) would be competitively harmful if publicly
disclosed, and has been marked with “[***]” to indicate where omissions have
been made.

 

THIRD AMENDMENT TO INDUSTRIAL FACILITY LEASE

 

THIS THIRD AMENDMENT TO INDUSTRIAL FACILITY LEASE (this “Third Amendment”) is
made and entered into as of October 8, 2020 by and between TEACHERS’ RETIREMENT
SYSTEM OF ALABAMA, an instrumentality of the State of Alabama, and EMPLOYEES’
RETIREMENT SYSTEM OF ALABAMA, an instrumentality of the State of Alabama
(collectively, “Landlord”), and FREIGHTCAR ALABAMA, LLC, a Delaware limited
liability company (“Tenant”), and FREIGHTCAR AMERICA, INC., a Delaware
corporation (“Guarantor”).

 

WHEREAS, Landlord and Navistar, Inc. (“Original Tenant”) entered into that
certain Industrial Facility Lease dated as of September 29, 2011 (the “Original
Lease”) pursuant to which Original Tenant leased from Landlord certain land and
improvements located in the City of Cherokee, County of Colbert and State of
Alabama, commonly known as 1200 Haley Drive, Cherokee, Alabama, and more
particularly described in the Original Lease as the “Leased Premises”; and

 

WHEREAS, a memorandum of lease with respect to the Original Lease was recorded
in the land records of Colbert County, Alabama on October 25, 2011 in Book 2011,
page 22555; and

 

WHEREAS, the Original Lease was amended by that certain Amendment to Industrial
Facility Lease and Consent to Sublease by and among Original Tenant, Landlord
and Tenant (as a subtenant) dated as of February 19, 2013 (the “First
Amendment”); and

 

WHEREAS, by Assignment and Assumption of Lease dated as of February 28, 2018
(the “Assignment”), Original Tenant assigned to Tenant all of its right, title
and interest in and under the Original Lease, as amended by the First Amendment,
and Tenant accepted said assignment, and said instrument was recorded in the
land records of Colbert County, Alabama on March 6, 2018 in Book 2018, Page
5752; and

 

WHEREAS, by Guaranty dated February 26, 2018 (the “Guaranty”), Guarantor
guaranteed the obligations of Tenant under the Original Lease as theretofore
amended and assigned; and

 

WHEREAS, the Original Lease was further amended by that certain Second Amendment
to Industrial Facility Lease by and among Tenant, Landlord and Guarantor dated
as of February 26, 2019 (the “Second Amendment”; the Original Lease, as
heretofore amended and assigned, by the First Amendment, the Assignment and the
Second Amendment is referred to herein as the “Lease”) wherein the Guarantor
consented to the terms of such amendment and acknowledged its continuing
obligations as a guarantor of the Lease; and

 

WHEREAS, Landlord and Tenant have now agreed to further amend the Lease to
shorten the term thereof, provide for the conveyance of certain equipment
located at the Leased Premises in exchange for the reduction of rental payments
otherwise due under the Lease and certain other matters more specifically set
forth herein, all on the terms and conditions set forth in the Lease, as amended
hereby (capitalized terms used herein and not otherwise defined herein shall
have the meaning given to such terms in the Lease).

 



 

 

NOW THEREFORE, in consideration of the respective covenants and agreements
herein contained, and other good and valuable consideration, the receipt and
sufficiency of all of which are hereby acknowledged, Landlord and Tenant do
hereby agree as follows:

 

1.                  Estoppel. Landlord hereby represents and warrants that, to
Landlord’s knowledge, as of the date hereof, there are no defaults of Tenant
under the Lease, and no circumstance exists which, if left uncured, would result
in a default of Tenant under the Lease. Tenant hereby represents and warrants
that, to Tenant’s knowledge, as of the date hereof, there are no defaults of
Landlord under the Lease, and no circumstance exists which, if left uncured,
would result in a default of Landlord under the Lease.

 

2.                  Amendment of Lease. The Lease is hereby amended as follows:

 

(a)               Amendment of Initial Term. Section 1.2 of the Lease is hereby
amended and restated as follows:

 

Section 1.2 Initial Term. The Term of this Lease shall commence on January 1,
2012 (hereinafter referred to as the “Commencement Date”), and shall terminate
February 28, 2021, unless sooner terminated or extended as herein set forth (the
“Initial Term”), subject to Tenant’s right to store Tenant Railcars (as defined
below) after the end of the Initial Term in accordance with Section 1.5.

 

(b)               Amendment of Extension Term. Section 1.3 of the Lease is
hereby amended and restated as follows:

 

Section 1.3 Extension Term. Tenant shall have the right, upon written notice to
Landlord given no later than February 1, 2021 and provided no Event of Default
shall have occurred and be continuing as of the date of such written notice, to
elect to extend the term of this Lease for an additional term of one (1) month
(i.e. through March 31, 2021) (the “Extension Term”) upon all of the terms,
covenants and conditions contained in this Lease, including but not limited to
the Base Rent specified in Section 4.1(b) and the net rent basis specified in
Section 4.3. Provided, however, if after Tenant’s correct exercise of its right
to the Extension Term, Tenant shall fully vacate the Leased Premises before
March 31, 2021, and shall have (i) left the Leased Premises in a broom clean
condition, (ii) made any and all repairs and restorations required under this
Lease in connection with the surrender of the Lease Premises, (iii) left all
fixtures and equipment owned by Landlord in the Leased Premises in the state and
condition required by this Lease, and (iv) shall have given one day’s prior
written notice to Landlord of Tenant’s desire to terminate the Extension Term
early (collectively, the “Early Surrender Conditions”), then, Tenant shall be
entitled to a per diem refund of the Base Rent actually prepaid by Tenant to
Landlord for such Extension Term for each day prior to March 31, 2021 that the
Early Surrender Conditions were met counting from the day after the Early
Surrender Condition were met. Landlord’s determination of the date that the
Early Surrender Conditions were met shall be presumptively correct unless in
manifest error. Other than the per diem refund of Base Rent as provided above,
Tenant shall not be entitled to a rebate or refund of any other rent or other
payments Tenant is required to pay pursuant to this Lease during the Extension
Period.

 



 2 

 

(c)               Addition of Railcar Storage. Section 1.5 of the Lease is
hereby amended and restated in its entirety as follows:

 

Section 1.5 Railcar Storage. Notwithstanding anything contained in this Lease,
Tenant shall have the right to store railcars and other rolling stock (the
“Tenant Railcars”) on the railroad tracks and associated infrastructure on the
Leased Premises (the “Railroad Tracks”), from the end of the Initial Term
through June 30, 2021 (the “Railcar Storage Period”), at no additional rent or
other cost except as set forth in this Section 1.5. If Tenant otherwise vacates
and surrenders the Leased Premises in accordance with this Lease, the same shall
not be negated by its use of the rights conferred under this Section 1.5. During
the Railcar Storage Period, the Tenant Railcars may only be stored on the
Railroad Tracks and not inside the Facility, and Tenant may only use the
Railroad Tracks for storing the Tenant Railcars and for moving the Tenant
Railcars away from the Leased Premises on or prior to the end of the Railcar
Storage Period. During the Railcar Storage Period, Tenant and its designees
shall have reasonable access to the Railroad Tracks and Tenant Railcars during
normal business hours, but shall not have access to the Facility or any other
buildings on the Leased Premises (except to the extent required to remove the
Tenant Railcars from the Leased Premises), and shall not unreasonably interfere
with Landlord or any other tenants on the Leased Premises. On or prior to the
end of the Railcar Storage Period, Tenant shall repair any damage caused to the
Railroad Tracks due to the storage or movement of Tenant Railcars thereon.

 

(d)               Deletion of Certain Article I Provisions. Article I of the
Lease is hereby amended by deleting Sections 1.6, 1.7, 1.8 and 1.9 in their
entirety.

 



 3 

 

(e)               Rent Amendments. Section 4.1 of the Lease is hereby amended by
deleting the existing clauses (b), (c) and (d) thereof and inserting the
following as clauses (b):

 

(b) [***] per month for each of the subsequent months of the Initial Term and
the Extension Term.

 

(f)                Deletion of Second Amendment “After Conversion Date”
Provisions. Landlord and Tenant acknowledge and agree that the “Conversion Date”
has not occurred under the Lease and that this Third Amendment is deleting the
concept of a “Conversion Date that was added by the Second Amendment; therefore,
Landlord and Tenant agree that all of the amendments to the Lease that were
provided for in Section 2(f) of the Second Amendment never became effective and
are hereby voided and deleted from the Lease and are of no force and effect.

 

(g)               Casualty Termination Amendment. Section 7.2 of the Lease is
hereby amended and restated in its entirety as follows:

 

Section 7.2 Termination. If a Substantial Casualty (as defined below) occurs
after September 28, 2020, then the Term of this Lease shall terminate 30 days
after such occurrence. In such event, Tenant shall be deemed to have irrevocably
assigned all of its rights and interests in any net proceeds of insurance
received or to be received by Tenant for the insurance carried pursuant to this
Lease on occasion of such casualty or partial or total destruction of the Leased
Premises, excluding any such proceeds related to Tenant’s owned personal
property. For purposes of this Section 7.2, “Substantial Casualty” shall mean a
casualty where the cost of repair or restoration of the loss or damage resulting
from such casualty would exceed Two Hundred and Fifty Thousand and No/100
Dollars ($250,000.00).

 

(h)               Machinery and Equipment Amendments. The Lease is hereby
amended to delete the phrase “Machinery and Equipment” wherever it appears in
the Lease with the exception of the heading for Section 10.2. In addition,
Section 10.2 of the Lease is hereby amended and restated in its entirety as
follows:

 

Section 10.2 Machinery and Equipment. Landlord and Tenant acknowledge that the
Facility was designed and constructed as a manufacturing and assembly facility
and contains certain machinery, equipment, jigs, tools, furniture and fixtures
certain of which are owned by Landlord and certain of which are owned by Tenant.
Landlord acknowledges and agrees that Tenant shall be permitted to remove from
the Facility only the machinery, equipment, jigs, tools and furniture which are
demonstrably owned by Tenant, provided that Tenant shall fully restore any area
affected by such removal to good condition and repair and shall repair any and
all damage to the Facility caused by such removal, including repairing any holes
in the floor, roof or walls of the Facility and any connection with utilities
and systems of the Facility. Tenant shall use appropriate care and caution when
removing any such machinery, equipment, jigs, tools and furniture so as to
minimize any damage caused by such removal. Tenant shall not remove any
machinery, equipment, jigs, tools, furniture or fixtures owned by Landlord.

 



 4 

 

(i)                 Landlord Reserved Rights Amendments. Section 14.1(b) of the
Lease is hereby amended and restated in its entirety as follows:

 

(b) Upon forty-eight (48) hours’ prior notice to Tenant to show the Leased
Premises to prospective purchasers, tenants, mortgagees, or other persons having
a legitimate interest in viewing the same, subject to Tenant’s right to have a
representative accompany Landlord during any such access;

 

(j)                 Surrender of Leased Premises Amendments. Section 17.2 of the
Lease is hereby amended and restated in its entirety as follows:

 

Section 17.2 Removal of Tenant’s Property. Upon the expiration of the Term, or
upon termination of the Lease or of Tenant’s right to possession of the Leased
Premises, Tenant shall remove all of Tenant’s machinery, equipment, jigs, tools
and furniture which are demonstrably owned by Tenant and incident to Tenant’s
business (“Trade Fixtures”), provided, however, that Tenant shall fully restore
any area affected by such removal to good condition and repair and shall repair
any and all injury or damage to the Leased Premises or Facility which may result
from such removal, including repairing any holes in the floor, roof or walls of
the Facility and any connection with utilities and systems of the Facility or
the Leased Premises and shall restore the Leased Premises and Facility to the
same conditions as prior to Tenant’s installation thereof. Tenant shall not
remove any machinery, equipment, jigs, tools, furniture or fixtures owned by
Landlord. If Tenant does not remove Tenant’s Trade Fixtures from the Leased
Premises prior to the expiration or earlier termination of the Lease Term,
Landlord may, at its option, remove the same (and repair any damage occasioned
thereby) and dispose thereof or deliver the same to any other place of business
of Tenant or warehouse the same, and Tenant shall pay the reasonable
out-of-pocket cost of such removal, repair, delivery and warehousing to Landlord
on demand, or Landlord may treat such Trade Fixtures as having been conveyed to
Landlord with this Lease as a Bill of Sale, without further payment or credit by
Landlord to Tenant.

 



 5 

 

(k)               IT Turnover Protocols. Article XVII of the Lease is hereby
amended by adding the following thereto as Section 17.4:

 

Section 17.4 IT Turnover Protocols. In connection with Tenant's vacation and
turnover of the Leased Premises upon the expiration of the Term, or the
termination of the Lease or of Tenant's right to possession of the Leased
Premises, for whatever reason, Tenant shall comply with the practices,
procedures and actions set forth on Schedule 17.4 attached hereto.

 

(l)                 Deletion of Certain Lease Provisions. Article XXI and
Sections 4.4, 13.4, 25.25 and 25.26 of the Lease are hereby deleted and the
following substituted therefor in each case after the Article or Section number
designation: “[Intentionally Deleted].”

 

Exhibits. The Lease is hereby amended by deleting Exhibits A-1, A-2, C and D and
Schedule 1.6 from the Lease. The Lease is hereby further amended by adding to
the Lease as Schedule 7.4 the Schedule attached hereto as Schedule 7.4.

 

3.                  Notice. Landlord and Tenant hereby confirm that the
following addresses for Notice are substituted for the addresses for Notice set
forth in Section 25.3 of the Lease:

 

If to Landlord:  Teachers’ Retirement System of Alabama

201 South Union Street

Montgomery, Alabama 36130

Attn: Marc Green

Email: Marc.Green@rsa-al.gov



 

and  Employees’ Retirement System of Alabama

201 South Union Street

Montgomery, Alabama 36130

Attn: Marc Green

Email: Marc.Green@rsa-al.gov



 

With a copy to:  Maynard, Cooper & Gale, P.C.

1901 Sixth Avenue North

Suite 1700

Birmingham, Alabama 35203-2618

Attn: Randall H. Morrow



 

If to Tenant:  FREIGHTCAR ALABAMA, LLC

c/o FreightCar America, Inc.

125 S. Wacker Drive, Suite 1500

Chicago, Illinois 60606

Attn: Jim Meyer

Email: JMeyer@freightcar.net



 



 6 

 

and  FreightCar America, Inc.

125 S. Wacker Drive, Suite 1500

Chicago, Illinois 60606

Attn: Jim Meyer

Email: JMeyer@freightcar.net



 

with a copy to:  Kelley Drye & Warren LLP

333 West Wacker Drive

26th Floor

Chicago, Illinois 60606

Attention: Andrew Pillsbury, Esq.



 

In addition, Section 25.3 is hereby amended by adding the following sentence at
the end thereof: “In addition to the foregoing provisions concerning a Notice,
the parties agree that notice can also be provided by email (using the email
addresses listed above) and which will be deemed effective upon receipt of such
email by the addressee (provided that it is confirmed in writing given in
accordance with one of the other delivery methods provided for in Section 25.3).

 

4.                  Conveyance of Machinery and Equipment. In connection with
and as part of the consideration for the execution by Landlord of this Third
Amendment, on and as of the date of this Third Amendment, Tenant shall and
hereby does assign, transfer, convey and deliver to Landlord (as joint tenants),
and Landlord (as joint tenants) shall and hereby does acquire from Tenant, free
and clear of any liens, security interests or other encumbrances, all of
Tenant’s right, title and interest in, to and under all of the machinery,
equipment, tooling, other fixtures and furniture and furnishings set forth on
the schedule attached hereto as Schedule 1 (collectively, the “M&E”), along with
all software, applications, and computer programs associated therewith that are
in Tenant’s possession and which Tenant is permitted to transfer and assign, and
all manuals, files, records, documents and materials which pertain to the M&E
and in Tenant’s possession. In consideration for the assignment and conveyance
of the M&E from Tenant to Landlord, Landlord has agreed to enter into this Third
Amendment and thereby shorten the term of the Lease as provided for herein and
in addition, Landlord agrees to allow Tenant to retain the monthly Base Rent
payments due, for the following months: October 2020, November 2020, December
2020, January 2021 and February 2021. Notwithstanding the foregoing sentence,
Tenant shall remain liable for all other rent and payment obligations under the
Lease, with only the Base Rent for such months to be retained by Tenant. On the
date of this Third Amendment, Tenant shall deliver a bill of sale to Landlord in
the form attached hereto as Exhibit A, duly executed by Tenant and evidencing
the transfer on that date of ownership of all of the M&E to Landlord as of the
date of execution thereof. From the date hereof until the expiration of the
Lease, Tenant may continue to use the M&E in conformity with its current usage
thereof and shall continue to insure same and otherwise protect same from damage
or loss other than as may occur through ordinary and customary usage or as
covered by insurance, but the M&E shall be and remain the property of Landlord.

 

5.                  Acknowledgment of Ownership of Certain Fixtures. To the
extent the items listed and shown on the schedule attached hereto as Schedule 2
are not included in the M&E being conveyed by Tenant to Landlord pursuant
Section 4 above, Tenant hereby acknowledges and agrees that such items are part
of the Facility and are already owned by Landlord and shall remain at the Leased
Premises at the termination of the Lease.

 



 7 

 

6.                  Brokerage. Tenant and Landlord each represent and warrant to
the other party that they have had no dealings with any broker or agent in
connection with the Lease or this Third Amendment. Tenant covenants to pay, and
to hold harmless, indemnify and defend the Landlord from and against, any and
all costs, expenses or liability (including, without limitation, reasonable
attorney’s fees incurred by Landlord) for any compensation, commissions and
charges claimed by any broker or agent of Tenant with respect to the Lease or
this Third Amendment, or the negotiation thereof.

 

7.                  Full Force and Effect. Except as expressly modified herein,
all of the terms, covenants and conditions of the Lease remain in full force and
effect.

 

8.                  Guarantor Consent and Acknowledgment. Guarantor hereby
consents and agrees to the terms of this Third Amendment and the Lease as
amended hereby. Guarantor further acknowledges that its obligations as guarantor
of the Lease under the Guaranty have not been terminated, and are and shall
remain in full force and effect in accordance with the terms of the Guaranty.

 

[Signatures on Following Page]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 8 

 

IN WITNESS WHEREOF, Owner and Tenant have signed and sealed this Amendment as of
the day and year first above written.

 

LANDLORD:  TENANT:            TEACHERS’ RETIREMENT SYSTEM OF   FREIGHTCAR
ALABAMA, LLC, a ALABAMA, an instrumentality of the State   Delaware limited
liability company of Alabama                  By:   /s/ David G. Bronner  By:  
/s/ James R. Meyer    Name: David G. Bronner     Name: James R. Meyer    Title:
Secretary-Treasurer     Title: President & CEO

 

      GUARANTOR:            EMPLOYEES’ RETIREMENT SYSTEM OF  FREIGHTCAR AMERICA,
INC., a Delaware ALABAMA, an instrumentality of the State  corporation of
Alabama                  By:   /s/ David G. Bronner  By:   /s/ James R. Meyer   
Name: David G. Bronner     Name: James R. Meyer    Title: Secretary-Treasurer 
   Title: President & CEO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Third Amendment to Industrial Facility Lease]

 



 

 

State of Alabama    )

 

           ) ss.:

 

County of Montgomery  )

 

I, Debra Dahl, a Notary Public (name and style of officer) in and for said
County in said State, hereby certify that David G. Bronner whose name as
Secretary- Treasurer of Teachers’ Retirement System of Alabama, is signed to the
foregoing instrument, and who is known to me, acknowledged before me on this day
that, being informed of the contents of the instrument, he or she, as such
officer and with full authority, executed the same voluntarily for and as the
act of said entity.

 

Given under my hand this 6th day of October, 2020

 

/s/ Debra Dahl             

Notary Public, Montgomery County, Alabama

My Commission Expires: 2/1/23      

State of Alabama            )

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

State of Alabama        )

 

               ) ss.:

 

County of Montgomery      )

 

I, Debra Dahl, a Notary Public (name and style of officer) in and for said
County in said State, hereby certify that David G. Bronner whose name as
Secretary- Treasurer of Employees’ Retirement System of Alabama, is signed to
the foregoing instrument, and who is known to me, acknowledged before me on this
day that, being informed of the contents of the instrument, he or she, as such
officer and with full authority, executed the same voluntarily for and as the
act of said entity.

 

Given under my hand this 6th day of October, 2020

 

/s/ Debra Dahl             

Notary Public, Montgomery County, Alabama

My Commission Expires: 2/1/23      

State of Alabama            )

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

State of Illinois  )

 

        ) ss.:

 

County of Cook  )

 

I, Gregory J. Gozdziak a Notary Public (name and style of officer) in and for
said County in said State, hereby certify that James R. Meyer whose name as
President & CEO of FreightCar Alabama, LLC, is signed to the foregoing
instrument, and who is known to me, acknowledged before me on this day that,
being informed of the contents of the instrument, he or she, as such officer and
with full authority, executed the same voluntarily for and as the act of said
limited liability company.

 

Given under my hand this 8 day of October, 2020

 

/s/ Gregory J. Gozdziak          

Notary Public, _Cook____________ County,

My Commission Expires: October 1, 2023   

 

 

 

 

 

State of Illinois  )

 

        ) ss.:

 

County of Cook   )

 

I, Gregory J. Gozdziak a Notary Public (name and style of officer) in and for
said County in said State, hereby certify that James R. Meyer whose name as
President & CEO of FreightCar America, Inc., is signed to the foregoing
instrument, and who is known to me, acknowledged before me on this day that,
being informed of the contents of the instrument, he or she, as such officer and
with full authority, executed the same voluntarily for and as the act of said
limited liability company.

 

Given under my hand this 8 day of October, 2020

 

/s/ Gregory J. Gozdziak                   

Notary Public, _Cook____________ County,

My Commission Expires: October 1, 2023     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

